Citation Nr: 0830980	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-38 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received for a 
claim for entitlement to service connection for post 
traumatic stress disorder (PTSD) and if so, whether the claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The issue of entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was denied for PTSD by unappealed 
rating action of October 1992.  It was held that while there 
was a diagnosis, there was no evidence of confirmed 
stressors.  In November 2002, the RO denied reopening of a 
claim for service connection for PTSD as stressor information 
for verification was still not provided.  He was provided 
notice and no appeal was instituted.  This is the last final 
decision on any basis.

2.  Evidence received since the November 2002 rating decision 
is not cumulative of the evidence previously in the record 
and is sufficient, when considered with the evidence 
previously of record, to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105(West 2002); 38 C.F.R. § 3.156 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in April 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Review of the record reveals that the April 2006 letter also 
essentially complies with the provisions of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  He was notified of the 
prior denial and instructed as to the need for new and 
material evidence.  His subsequent assistance in pursuing the 
appeal demonstrates actual knowledge of what is needed and 
further notice or development is not indicated.  Further as 
the claim is being reopened, there can be no prejudice to the 
veteran concerning notice of new and material evidence.


Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Spalding v. 
Brown, 10 Vet. App. 6 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.

Whether New and Material evidence was received

By a decision dated October 1994, the RO denied the 
appellant's claim for entitlement to service connection for 
PTSD.  The veteran did not appeal this decision.  In 
September 2002, the veteran attempted to reopen his claim for 
service connection for PTSD and a November 2002 rating 
decision again denied the claim, holding that new and 
material evidence was not received.  The veteran did not 
appeal this decision.  Therefore, the November 2002 decision 
is a final decision.  38 U.S.C.A. § 7105.

In March 2003, the appellant submitted a claim to reopen his 
claims for service connection for PTSD.  

The evidence of record at the time of the November 2002 final 
decision included the veteran's service medical and personnel 
records, as well as a July 1994 PTSD examination providing a 
diagnosis of PTSD.

The November 2002 rating decision denied the veteran's claim 
for service connection for PTSD on the basis that a 
verifiable stressor had not been presented.  Appellant had 
not responded to several attempts to obtain stressor 
information sufficient to attempt verification.

The evidence submitted since the November 2002 final decision 
included Vet Center treatment records dated August 1993 
through March 2007.  The veteran also submitted statements 
regarding alleged stressors that occurred while he was 
stationed in Vietnam, along with a lay statement from his 
wife.  Additionally, the veteran submitted a history of the 
25th Infantry Division, with which he was stationed while 
service in Vietnam.

The evidence of record prior to the November 2002 decision 
did not include the statements regarding the alleged PTSD 
stressors.  The newly submitted evidence includes a September 
1993 psychiatric evaluation as well as an August 1993 intake 
evaluation from the Vet Center, outlining various claimed 
stressors.  The new evidence also contains various statements 
from the veteran outlining claimed stressors, including 
mortar attacks, and seeing a close friend killed.  These 
records were not available to the RO prior to the November 
2002, decision and bear directly and substantially upon the 
issue for consideration.  Accordingly, the Board finds that 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  See 
38 C.F.R. § 3.156.




ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for PTSD is granted.  


REMAND

The veteran contends that his PTSD is related to his active 
service in Vietnam.  In support of his claim, the veteran 
submitted outpatient treatment records reflecting a diagnosis 
of PTSD. 

He contends that his stressors include various combat 
stressors as well as coming under mortar and rocket fire 
while serving in the Republic of Vietnam.  Specifically, he 
alleged that while in Vietnam, his unit was hit with mortars 
on a regular basis; one of his friends was injured during an 
attack; that he was voluntarily involved in combat during the 
Tet Offensive; that he saw other buddies hurt or killed; and 
that he was exposed to burn and combat victims while in a 
hospital in CuChi.  Additionally, the veteran stated that he 
participated in operations out side the base in Dak To, Tay 
Ninh, during the Tet Offensive, where he fought for his life.  
It has been indicated on examination that appellant has more 
severe symptoms around anniversary dates of traumatic events.  
As such, it would seem, he should be able to provide 
sufficient information within a 2 month period to verify some 
stressors.

The veteran's personnel records show that he served with the 
25th Infantry Division in the Republic of Vietnam from March 
1967 to March 1968.  The veteran's VA treatment records 
include diagnoses of PTSD which are based on his reporting 
these stressors.  

Unfortunately, it appears that the RO did not advise the 
veteran of what evidence was necessary to confirm his non-
combat PTSD stressors.  Additionally, the veteran was not 
informed of what evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  

Thus, the RO has not attempted to verify the events the 
veteran states caused his PTSD.  Denying service connection 
for PTSD solely because of an unconfirmed stressor is 
improper unless the appropriate records custodian, such as 
the U.S. Army and Joint Services Records Research Center 
(JSRRC), has confirmed that the claimed stressor cannot be 
corroborated or the veteran has failed to provide the basic 
information required to conduct research, and the JSRRC 
coordinator has taken the appropriate actions.  M21-1MR, Part 
IV, Subpart ii.1.D.15.l.  

On remand, the RO should provide the veteran with the 
opportunity to submit additional information concerning the 
specific circumstances of his alleged service stressors, to 
include precise dates (within a two month period), locations, 
units involved, and the full names of any casualties 
resulting from enemy attacks.  The RO should then attempt to 
verify whether, during the veteran's service in Vietnam March 
1967 to March 1968, he was exposed to any of the stressors he 
has identified, to include coming under mortar attacks, or 
participating in operations out side the base in Dak To, Tay 
Ninh, during the Tet Offensive.  The RO for these purposes 
should contact the JSRRC as appropriate.

Moreover, on his VA Form 9, the veteran indicated he wanted a 
hearing before a Veterans Law Judge at the RO.  He was 
scheduled for a hearing in September 2006, but failed to 
show.  However, it appears that in April 2006, the veteran 
submitted a statement noting a change in address.  The June 
2006 notification of the September 2006 hearing was sent to 
the veteran's old address, not the new address.  Thus it is 
possible that the veteran did not receive notification of his 
hearing.  As such, the RO should verify if the veteran would 
still like a hearing before a Veterans Law Judge.

Finally, although the veteran was given a VCAA notice letter 
concerning the claim for service connection, he was not given 
notice of the type of information and evidence needed to 
establish a disability rating or an effective date in the 
event that service connection was granted.  This should be 
accomplished.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to 
establish an effective date for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App.  473 (2006).  

2.	The RO should afford the veteran a 
specific opportunity to provide 
additional information concerning the 
specific circumstances of his alleged 
service stressors, to include more 
precise dates (within a two month 
period), locations, units involved, 
the full names of any casualties 
resulting from enemy attacks.  With 
this information, the RO should review 
the file and prepare a summary of the 
veteran's alleged service stressors.  

3.	Then, if RO concludes that the claimed 
stressor cannot under any 
circumstances be verified due to a 
lack of sufficient information from 
the veteran, the RO must then make a 
formal finding of that fact.  The 
formal finding must note the 
following: 1) the actions taken to 
obtain the required information; 2) 
that all procedures have been 
followed; 3) all efforts that have 
been made to obtain records; 4) that 
all efforts to obtain the necessary 
information have been exhausted; 5) 
that further efforts would be futile; 
and 6) that the information required 
to document the stressful event(s) is 
unavailable.  

4.	If the RO finds that there is 
sufficient evidence to try and verify 
the claimed stressor, then the RO must 
provide all relevant and necessary 
information to the JSRRC, including 
the veteran's service records, dates 
during which he was stationed in 
Vietnam, the dates which he contends 
his stressors occurred, and 
information regarding his unit.  The 
JSRRC should then attempt to confirm 
the occurrence of a stressful event by 
considering all relevant evidence, 
including the veteran's service 
records.  Thereafter, and before the 
next paragraph, the matter should be 
readjudicated.  If benefits are not 
granted, after issuance of a 
supplemental statement of the case and 
a chance to reply thereto, then 
hearing clarification is indicated as 
below.

5.	The RO should ascertain whether 
appellant wants a Travel Board 
hearing.  If so, schedule the 
appellant for a Travel Board hearing 
at the RO in accordance with the 
applicable provisions.  The veteran 
and his representative should be 
notified of the time and place to 
report.  If he subsequently desires to 
withdraw the hearing request, such 
action should be taken in writing at 
the RO.  After the hearing, the claims 
file should be returned to the Board 
in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


